DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew L. Jagenow (Reg. No. 51,842) on 22 February 2022.

The application has been amended as follows: 

The Claims:
5. (Currently amended) The imaging system according to claim 1, wherein the memory includes instructions that, when performed by the processor, cause the imaging system to: 
generate of the human tissue, wherein the pre-diagnostic image is 

20. (Currently amended) The computer-implemented method according to claim 16, wherein generating the pre-diagnostic image of the human tissue comprises generating an automated exposure control (AEC) scout image.

Allowable Subject Matter
Claims 1, 4, 5, 9-12, 16, 18, 20, and 24-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 4, 5, and 9-12, Smith et al. (U. S. Patent No. 8,571,174 B2) disclosed an imaging system that comprises: 
an x-ray source (108); 
an x-ray detector (117);
a processor (102); and 
memory coupled to the processor, wherein the memory includes instructions that, when performed by the processor (column 11, line 59 - column 12, line 17), cause the processor to: 
expose a human tissue (a breast) to radiation emitted from the x-ray source at pre-diagnostic dose levels; 
detect the radiation at the x-ray detector; and
generate a pre-diagnostic image (a scout image 320) of the human tissue based at least in part on the detected radiation (column 13, lines 21-37).  

a processor; and 
memory coupled to the processor, wherein the memory includes instructions that, when performed by the processor, cause the processor to: 
detecting one or more anatomical landmarks; and
based at least in part on the pre-diagnostic image, determine whether the human tissue is positioned correctly based upon comparing the one or more detected anatomical landmarks to one or more predefined positioning criteria.

With respect to claims 16, 18, 20, and 24-30, Smith et al. (U. S. Patent No. 8,571,174 B2) disclosed a computer-implemented method that comprises: 
exposing a human tissue (a breast) to radiation by an x-ray source (108); 
detecting the radiation by an x-ray detector (117); 
generating a pre-diagnostic image (a scout image 320) of the human tissue (column 13, lines 21-37); and
receiving the pre-diagnostic image at a position analysis module (300). 
However, the prior art failed to disclose or fairly suggested that the computer-implemented method further comprises:
detecting one or more anatomical landmarks; and 


With respect to claim 31, the prior art failed to disclose or fairly suggested an article that comprises:
a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause a system to perform the computer-implemented method of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 03 February 2022 with respect to claims 1, 4, 5, and 9-12 have been fully considered.  The objections of claims 1, 4, 5, and 9-12 have been withdrawn.
Applicant’s amendments filed 03 February 2022 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 03 February 2022 with respect to claim 11 have been fully considered.  The objection of claim 11 has been withdrawn.
Applicant’s amendments filed 03 February 2022 with respect to claims 16, 18, 20, and 24-31 have been fully considered.  The objections of claims 16, 18, 20, and 24-31 have been withdrawn.
Applicant’s amendments filed 03 February 2022 with respect to claim 24 have been fully considered.  The objections of claim 24 have been withdrawn.
Applicant’s amendments filed 03 February 2022 with respect to claim 25 have been fully considered.  The objection of claim 25 has been withdrawn.
Applicant’s amendments filed 03 February 2022 with respect to claims 5 and 20 have been fully considered.  The rejection of claims 5 and 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 03 February 2022 with respect to claims 1, 4, 5, and 9-12 have been fully considered and are persuasive.  The rejection of claims 1, 4, 5, and 9-12 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C.  112, second paragraph, has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fukuda (U. S. Patent No. 10,335,107 B2) disclosed a tomographic image-generation device, a method, and a recording medium.
Jerebko (U. S. Patent No. 9,129,362 B2) disclosed a semantic navigation and lesion mapping form digital breast tomosynthesis.
Kreeger et al. (U. S. Patent No. 8,326,012 B2) disclosed a selective display of computer-aided detection findings with an associated X-ray breast mammogram and/or tomosynthesis image information.
Rosander et al. (U. S. Patent No. 8,051,386 B2) disclosed a CAD-based navigation of views of stacks or volumes of medical image data.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884